  Case 16-17510         Doc 86     Filed 02/05/19 Entered 02/05/19 10:10:38              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-17510
         MATTHEW A SOSNOWSKI
         PATRICIA A SOSNOWSKI
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/24/2016.

         2) The plan was confirmed on 03/23/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/04/2018.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 32.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $34,717.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-17510             Doc 86        Filed 02/05/19 Entered 02/05/19 10:10:38                     Desc Main
                                            Document Page 2 of 4



Receipts:

         Total paid by or on behalf of the debtor                   $13,962.00
         Less amount refunded to debtor                                 $14.35

NET RECEIPTS:                                                                                         $13,947.65


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                       $3,800.00
    Court Costs                                                                     $0.00
    Trustee Expenses & Compensation                                               $596.86
    Other                                                                           $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                       $4,396.86

Attorney fees paid and disclosed by debtor:                        $200.00


Scheduled Creditors:
Creditor                                             Claim         Claim            Claim       Principal      Int.
Name                                       Class   Scheduled      Asserted         Allowed        Paid         Paid
500 FAST CASH                          Unsecured         450.00           NA              NA            0.00       0.00
7 DAY LOANS                            Unsecured         325.00           NA              NA            0.00       0.00
AARGON AGENCY                          Unsecured      3,200.00            NA              NA            0.00       0.00
Access Processing                      Unsecured         550.00           NA              NA            0.00       0.00
Advanced Pain & Anesthesia Consultants Unsecured          85.46           NA              NA            0.00       0.00
AMERILOAN                              Unsecured         500.00           NA              NA            0.00       0.00
Apria Healthcare, Inc.                 Unsecured         669.93           NA              NA            0.00       0.00
Apria Healthcare, Inc.                 Unsecured         217.35           NA              NA            0.00       0.00
CAPITAL ONE BANK USA                   Unsecured      4,656.93       4,607.84        4,607.84      2,808.25        0.00
CAPITAL ONE BANK USA                   Unsecured      4,607.00            NA              NA            0.00       0.00
CAPITAL ONE BANK USA                   Unsecured      1,492.00       1,492.32        1,492.32        909.49        0.00
CARDIOSPECIALIST GROUP                 Unsecured         395.00           NA              NA            0.00       0.00
CAVALRY PORTFOLIO SERVICES             Unsecured      1,422.34            NA              NA            0.00       0.00
CAVALRY SPV I                          Unsecured         820.68        820.68          820.68        500.17        0.00
CAVALRY SPV I                          Unsecured      1,508.22       1,422.34        1,422.34        866.85        0.00
CERASTES LLC                           Unsecured         644.25        644.25          644.25        392.64        0.00
CHECK N GO                             Unsecured      1,450.72            NA              NA            0.00       0.00
CITIMORTGAGE                           Secured       49,584.43            NA              NA            0.00       0.00
CITIMORTGAGE                           Unsecured     49,584.43            NA              NA            0.00       0.00
COMMONWEALTH EDISON                    Unsecured         771.00           NA              NA            0.00       0.00
CUSTOM COLLECTION SERVICES INC Unsecured                 123.00        123.00          123.00          67.43       0.00
EASTSIDE LENDERS LLC                   Unsecured         430.00           NA              NA            0.00       0.00
Easy Money                             Unsecured         520.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L                 Unsecured         263.88           NA              NA            0.00       0.00
FRANCISCAN ALLIANCE                    Unsecured     39,000.00            NA              NA            0.00       0.00
FRANCISCAN MEDICAL SPECIALISTS Unsecured              1,230.59       1,230.59        1,230.59        749.99        0.00
GUIARDIAN                              Unsecured      2,836.06            NA              NA            0.00       0.00
HARRIS & HARRIS                        Unsecured          73.00           NA              NA            0.00       0.00
HORIZON FINANCIAL                      Unsecured         245.00           NA              NA            0.00       0.00
HORIZON FINANCIAL                      Unsecured         150.00           NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO             Unsecured         263.88           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-17510         Doc 86     Filed 02/05/19 Entered 02/05/19 10:10:38                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal       Int.
Name                                Class   Scheduled      Asserted      Allowed         Paid          Paid
LVNV FUNDING                    Unsecured      1,523.00       1,523.81      1,523.81        928.69         0.00
LVNV FUNDING                    Unsecured         406.00        406.62        406.62        247.82         0.00
MERRICK BANK                    Unsecured         943.00        656.43        656.43        400.06         0.00
MOMA FUNDING LLC                Unsecured         768.00        768.01        768.01        468.07         0.00
NICOR GAS                       Unsecured         315.24        200.38        200.38        115.98         0.00
ONE CLICK CASH                  Unsecured         520.00           NA            NA            0.00        0.00
PAYDAY MAX INC                  Unsecured           0.00           NA            NA            0.00        0.00
PRA RECEIVABLES MGMT            Unsecured      1,816.42       1,797.27      1,797.27      1,095.35         0.00
Prof Fin Co                     Unsecured          85.00           NA            NA            0.00        0.00
PROTECTION ONE                  Unsecured         216.65           NA            NA            0.00        0.00
QUANTUM3 GROUP LLC              Secured           768.01           NA            NA            0.00        0.00
SETERUS                         Secured        7,915.80            NA            NA            0.00        0.00
SETERUS                         Unsecured      7,915.80            NA            NA            0.00        0.00
SETERUS                         Unsecured            NA            NA            NA            0.00        0.00
US BANK                         Unsecured         269.46           NA            NA            0.00        0.00
US BANK TRUST                   Secured              NA           0.00          0.00           0.00        0.00
US BANK TRUST                   Unsecured      1,258.59            NA            NA            0.00        0.00
US BANK TRUST                   Secured      107,042.00    130,461.56    130,461.56            0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                $130,461.56                 $0.00                $0.00
      Mortgage Arrearage                                    $0.00                 $0.00                $0.00
      Debt Secured by Vehicle                               $0.00                 $0.00                $0.00
      All Other Secured                                     $0.00                 $0.00                $0.00
TOTAL SECURED:                                        $130,461.56                 $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                $0.00                $0.00
       Domestic Support Ongoing                              $0.00                $0.00                $0.00
       All Other Priority                                    $0.00                $0.00                $0.00
TOTAL PRIORITY:                                              $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                            $15,693.54           $9,550.79                  $0.00


Disbursements:

       Expenses of Administration                             $4,396.86
       Disbursements to Creditors                             $9,550.79

TOTAL DISBURSEMENTS :                                                                        $13,947.65



UST Form 101-13-FR-S (09/01/2009)
  Case 16-17510         Doc 86      Filed 02/05/19 Entered 02/05/19 10:10:38                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
